Citation Nr: 1329758	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  07-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in November 2012, which granted a corrected joint motion for remand vacating a March 2012 Board decision and remanding the issue on appeal for additional development.  The appeal arose from a December 2005 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2009, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived agency of original jurisdiction (AOJ) review of additional evidence submitted in June 2013.

The Board notes that the issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, right ear hearing loss, a disorder manifested by constipation, gout, and pinched nerves were remanded to the RO in November 2012.  There is no indication that the requested action as to these matters has been completed and the issues have not been certified to the Board for appellate review.  Although these issues remain on appeal they will not be addressed further by the Board at this time.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its November 2012 order the Court, by incorporating the terms of a corrected joint motion for remand, found additional development was required to clarify the opinion of a May 2011 VA examiner and to ensure compliance with a September 2009 Board remand.  It was noted that the examiner's opinion was unclear as to whether the Veteran's "remote history of intravenous drug use" was before, during, or after military service and that the examiner did not note or discuss the claimed ear piercing during service as a potential source of hepatitis.  

Although additional evidence pertinent to this appeal was received in June 2013, the Board finds that further development is required.  The Board notes the evidence received includes a June 2013 opinion from A.A., M.D., which is based, at least in part, upon an unestablished fact that the Veteran's risk factors for hepatitis C in service included "piercings and possible air-injector use."  It is unclear from the present record how the physician found the Veteran had possible air-injector use in service.  The Board also notes the finding of "piercings" in service is inconsistent with the other evidence of record including a clinical evaluation of the Veteran's identifying body marks upon separation examination in August 1970.  In light of the inconsistent medical evidence in this case, an additional medical opinion is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue on appeal.  He should also be requested to provide additional information as to any risk factors for hepatitis C he had during active service.

After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Whether or not the Veteran responds, appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, the Veteran's claims file should be reviewed by an appropriate medical specialist for an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that his hepatitis C was incurred as a result of service.  The physician should be notified of the Veteran's risk factors for the disease in service and any credibility determinations made by VA as to his reported risk factor exposure in service.  All indicated tests and studies are to be performed.  A complete rationale for the opinions expressed should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

